Citation Nr: 1242795	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-27 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to include headaches and bleeding problems due to VA treatment.



REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Minnesota RO.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file.


FINDING OF FACT

The preponderance of the evidence shows that the overdose of Warfarin prescribed in the course of VA treatment did not cause additional disability, to include headaches and excessive/frequent bleeding.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability to include headaches and bleeding problems are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

A May 2009 letter informed the Veteran of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim for service connection, and the assistance that VA would provide to obtain information and evidence in support of his claim.  Although the letter did not provide notice of disability ratings and effective dates of awards, such matters are not pertinent when, as here, the claim is denied.

Regarding the duty to assist, the RO obtained all available pertinent records to include VA and non-VA medical records, and medical opinions were obtained that are adequate to decide the claim.  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



II. Legal Criteria

For claims filed on or after October 1, 1997, the provisions of 38 U.S.C.A. § 1151 require that entitlement to benefits for any injury or disease resulting from VA treatment be established by proof of fault or accident on the part of VA.  38 U.S.C.A. § 1151 (West 2002); see VAOPGCPREC 01-99 (February 16, 1999). 

Compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  A disability or death is a qualifying additional disability if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002). 

To determine whether additional disability exists within the meaning of § 1151, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b). 

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 . 38 C.F.R. § 3.361(d)(2). 

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.


III. Analysis

The Veteran contends that he has additional disability in the form of headaches and excessive and frequent bleeding due to an overdose of Warfarin that he received as part of VA treatment.  He stated that he now has to have his blood pressure checked and blood tests weekly.  He also asserts that he was "bleeding from every orifice in my body", placed in intensive care, and resuscitated twice during his hospitalization for the overdose.



The Veteran was hospitalized at a VA medical facility in July 2008 during which time he was found to have deep vein thrombosis (DVT) in his right lower extremity that was treated with Warfarin.  Later that month, prior to discharge, a social work note indicates that the Veteran was to have his blood drawn once or twice a week in connection with his Warfarin treatment.  He was seen at the Warfarin clinic the following day prior to his discharge.  The clinic recommended a Warfarin maintenance dose of 15 mg on Mondays and Fridays with 10 mg doses on all other days (80 mg per week).  Close monitoring of INR was recommended.  His blood was to be drawn for INR testing by a PHN at the Veteran's home on July 28, 2008.  He was receiving home health care from two home care agencies with the blood draws being performed by one of the agencies.  

The correct dose of Warfarin was confirmed by a resident on July 22, 2008; however, the discharge medication education note shows that his medication dose that was actually prescribed was three 5 mg Warfarin tablets every day.

A July 30, 2008 record indicates that there was confusion as to who would be drawing the Veteran's blood for INR.  A blood draw was done the previous day but there were no results due to hemolyzed specimen.  An addendum the following day indicates a written order was needed for another visit and INR.

An August 6, 2008 report of contact indicates a visiting nurse attempted to draw blood for INR the day before but she was unsuccessful.  She added that the Veteran had always been a "difficult draw".  It was noted that his last INR was 2 weeks earlier and that he was on Warfarin. 

On August 8, 2008, the Veteran reported bleeding from both around his Foley catheter and in his urine.  The bleeding started earlier that morning and he was unable to get it to stop.  A blood sample drawn that day indicated that the Veteran's IRN was greater than 11.  He was contacted and asked to return to VA but since the Veteran was unable to due to lack of transportation he was instructed to call 911 and go to the nearest emergency room.



Treatment records from North Memorial Hospital notes that the Veteran reported feeling lightheaded for the past few days and that he was seen earlier in the day for some hematuria.  Repeat lab work was done to ensure VA lab values were not an aberrant error.  His hemoglobin was 12.3, which was quite good with his report of black stools for 3 weeks.  His INR was greater than 8, so he was give vitamin K10 mg IV for over 30 minutes.  He was not having a lot of bleeding and since he remained hemodynamically stable FFP or transfusion of packed red cells was not started.  He was transferred to VA the following day.

An August 8, 2008 VA record indicates that the Veteran's charts were reviewed and showed a discrepancy between the recommended dosage and the discharge dosage.  The following day his INR was down to 6 and the goal was reach 2 to 3.  He had some bleeding in his urine but no other bleeding.  Warfarin was discontinued due to elevated INR.

On August 11, 2008 the Veteran's INR was down to 1.76, so his Coumadin was resumed.  He was discharged the following day.

An August 22, 2008 VA treatment record shows that the Veteran had an episode of hematuria most likely the result of a supratherapeutic INR and Foley placement.  His urine was currently clear and there was no microhematuria.  A complete hematuria work-up was not needed.

In October 2008, the Veteran submitted his claim for compensation under 38 U.S.C.A. § 1151 for additional disability to include headaches and bleeding problems due to VA treatment.

VA treatment records through May 2009 are silent for complaints of bleeding problems.  A December 2008 record shows that the Veteran noted having cramping in his fingers and toes since the Warfarin overdose, which was treated with calcium and vitamin D.  No further complaints were noted.



On September 2009 VA examination, a medical professional reviewed the claims file and detailed pertinent records.  Based on this evidence she commented that there was approximately a 2 week period after discharge from the hospital when INR was not obtained due to missed appointments and difficulty drawing blood by home health care.  She opined that while this was unfortunate, there was no carelessness, negligence, lack of skill, or error in judgment on the part of the VAMC, physicians and other health care providers.  She stated that the standards of care dealing with Warfarin, per VA policy, were followed and maintained.

Another VA opinion was sought to cover aspects of the claim not addressed by the September 2009 examiner.   In January 2011, the claims file was reviewed by another medical professional who also detailed the pertinent evidence.  Based on his review, the physician concluded there were significant delays in getting an INR due to ordering delays and two blood draws, which he commented does occur on occasion.  Although the Veteran was seen late in the day on August 8th and sent home before the INR was completed, this was consistent with standard practice since most changes in medication doses can be done over the phone.  While the Veteran's levels were at such a level that needed more intensive care, there was no carelessness or negligence.  He stated that the Veteran did not have any residuals from the high INR.  The Veteran had transient bleeding, but the INR returned to therapeutic levels quickly and there was no long term negative outcome from the Coumadin dosing error.  In response to the questions posed, he opined that there was evidence of fault, carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VAMC in prescribing medication, or the dosage or frequency of medications, specifically prescribing Coumadin 15 mg daily.  However, there were no current symptoms referable to this error.  The elevation of INR corrected within 48 hours with no residual pathology.  The physician further opined that there was no evidence of fault, carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VAMC in monitoring the Warfarin or the dosage or frequency of medication; or an event not reasonably foreseeable (accident).  There was also no evidence of fault, carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VAMC discharging him home prior to the INR test results being completed.

There are three elements needed to establish a claim for compensation under 38 U.S.C.A. § 1151, one of which is that there is additional disability.  Although the Veteran asserts he has additional disability, the more probative evidence of record shows that no additional disability exists.

It is well established that the Veteran is competent to report the symptoms that he experiences.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the credibility and probative value of such statements must also be assessed.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997).

Overall, the Veteran is not found to be credible.  Contrary to his assertion, the private medical records and VA treatment records do not show that he was resuscitated twice while hospitalized for the medication overdose.  His statement to this effect is neither credible nor evidence of additional disability.

The Veteran reports symptoms of headaches and bleeding problems since the Warfarin overdose, but these symptoms are not documented in VA treatment records.  The only complaint the Veteran is shown to have reported as related to the Warfarin overdoes is cramping in his fingers and toes.  This was noted in December 2008 and treated with calcium and vitamin D.  It strains credibility that if he had other complaints associated with the Warfarin overdose that these would not be voiced since he reported having muscle cramps.  


Multiple medical records also show that the Veteran denied having bleeding or thromboembolic symptoms.  See September 2008, October 2008, November 2008, January 2009, February 2009, and March 2009.  One record in September 2008 shows that he reported having a little blood in his catheter after it was "yanked" out, but that this resolved quickly.  Thus, his statements regarding frequent and excessive bleeding are contradicted by the medical records are not credible and are less probative than information he provided in the course of receiving medical treatment.

Furthermore, the physician who provided the January 2011 opinions noted the Veteran's assertions and thoroughly reviewed the record, but found no evidence of residuals associated with the medication overdose.  He acknowledged that the Veteran did initially experience some transient bleeding as a result of the overdose but he added that the INR levels quickly returned to therapeutic levels with no long term effects.  The examiner stated that the elevation of INR corrected within 48 hours with no residual pathology.  

The Board concludes that while the competent and probative evidence of record shows that VA was at fault in causing the Warfarin overdose, it also shows that the error did not result in any additional disability during the pendency of the claim, i.e., since October 2008.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that the requirement of current disability is satisfied when the claimant has the disability at the time a claim for VA disability compensation is filed or during the pendency of the claim).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

As the preponderance of the evidence is against the Veteran's claim for the reasons noted, the benefit-of-the-doubt is not applicable and a grant of disability compensation pursuant to 38 U.S.C.A. §§ 1151 must be denied.


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional disability to include headaches and bleeding problems due to VA treatment is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


